UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1854


DWIGHT BISHOP, JR.,

                Plaintiff - Appellant,

     v.

BOARD OF EDUCATION FOR CALVERT COUNTY PUBLIC SCHOOLS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-01100-DKC)


Submitted:   February 2, 2012             Decided:   February 16, 2012


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joyce E. Smithey, RIFKIN, LIVINGSTON, LEVITAN & SILVER, LLC,
Annapolis, Maryland, for Appellant. Edmund J. O’Meally, Andrew
G. Scott, Lisa Y. Settles, HODES, PESSIN, & KATZ, PA, Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight    Bishop,   Jr.,       appeals   the    district    court’s

dismissal of his complaint under Fed. R. Civ. P. 12(b)(6).                   We

have     reviewed    the   record   and      find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Bishop v. Bd. of Educ. for Calvert Cnty. Pub. Schs., No.

8:11-cv-01100-DKC (D. Md. July 5, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2